Name: 2005/176/EC: Commission Decision of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document number C(2004) 993) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity;  agricultural policy
 Date Published: 2005-10-18; 2005-03-05

 5.3.2005 EN Official Journal of the European Union L 59/40 COMMISSION DECISION of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document number C(2004) 993) (Text with EEA relevance) (2005/176/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57 thereof, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1) and in particular Article 5 thereof, Whereas: (1) Directive 82/894/EEC lists the animal diseases, the occurrence of which is to be notified to the Commission and other Member States. (2) Commission Decision 2000/807/EC (2) laid down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC. (3) The countries that will shortly accede to the European Union have been using the Animal Disease Notification System (ADNS system) informally, but their participation should now be formalised. (4) Several Member States have adjusted a number of the codes that refer to their regions and corresponding adjustments should now be made to the relevant Community provisions. (5) Maps for the different countries should be included in the relevant Community provisions, in order to clarify the information sent to the Commission and the countries participating in the ADNS system. (6) Certain equine diseases and diseases of bees have recently been added to Annex I of Directive 82/894/EEC. Accordingly those diseases should be added to the list of diseases in the provisions on the codified form and the codes for notification of animal diseases. (7) In the interest of clarity and rationality Decision 2000/807/EC should be repealed and replaced. (8) In order to protect confidentiality of the transmitted information, the Annexes to the present Decision should not be published. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For the purpose of animal disease notification procedures, information on outbreaks of diseases in accordance with Directive 82/894/EEC shall be transmitted using the codified forms laid down in Annexes I, II and III to this Decision. Article 2 For the purpose of animal disease notification procedures, information on outbreaks of diseases in accordance with Directive 82/894/EEC shall be transmitted using the codes laid down in Annexes IV to X to this Decision. Article 3 Decision 2000/807/EC is repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 1 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (2) OJ L 326, 22.12.2000, p. 80. Decision as last amended by Decision 2004/67/EC (OJ L 13, 20.1.2004, p. 43).